Citation Nr: 0514127	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-33 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an esophageal 
disorder as a result of exposure to herbicides.

3.  Entitlement to a compensable initial disability rating 
for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in relevant part, denied the 
veteran's claims for service connection for PTSD and an 
esophageal disorder as a result of exposure to herbicides, 
and granted his claim for service connection for hearing 
loss, and assigned an initial noncompensable (zero percent) 
disability rating thereto.  The veteran filed a timely appeal 
to the RO's denial of these two service connection claims and 
to the noncompensable initial disability rating assigned for 
his service-connected hearing loss.

The Board notes that although the veteran had requested, and 
was scheduled for, a hearing to be held at the RO via 
videoconference before a Veterans Law Judge, said request was 
withdrawn pursuant to a statement received from the veteran 
in May 2005.  See 38 C.F.R. §§ 19.75, 20.703, 20.704 (2004).  
The veteran's claim is now properly before the Board for 
appellate review.

The issue of the veteran's entitlement to a compensable 
initial disability rating for hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On May 16, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal of the issues of 
service connection for PTSD and service connection for an 
esophageal disorder as a result of exposure to herbicides is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issues of service connection for PTSD and 
service connection for an esophageal disorder as a result of 
exposure to herbicides have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn his appeal of the issues of service connection 
for PTSD and service connection for an esophageal disorder as 
a result of exposure to herbicides and, hence, as to these 
two issues, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal of the issues of 
service connection for PTSD and service connection for an 
esophageal disorder as a result of exposure to herbicides and 
they are dismissed.


ORDER

The veteran's appeal of the issues of service connection for 
PTSD and service connection for an esophageal disorder as a 
result of exposure to herbicides is dismissed.





REMAND

As to the remaining issue on appeal, the veteran's 
entitlement to a compensable initial disability rating for 
hearing loss, the Board observes that in May 2005, the Board 
received from the veteran additional evidence in support of 
his increased initial disability rating claim, consisting of 
several pages of private audiometric testing results dated in 
November 2003.  Although two pages of this evidence were 
previously considered by VA, at least three pages of this 
report are new.  A preliminary review of this evidence 
indicates that it is at least potentially relevant to the 
level of severity of the veteran's hearing loss.  However, 
the record does not reflect that this additional evidence has 
been considered by the RO, or that waiver of such 
consideration has been requested.  On the contrary, the 
veteran specifically requested in the May 2005 cover letter 
accompanying this new evidence that "the appeal be remanded 
to the Louisville RO to view my new medical documentation."  
Therefore, the veteran's increased initial disability claim 
must be remanded to the RO for review of the additional 
evidence, and preparation and issuance of an SSOC.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

The RO should readjudicate the issue of 
the veteran's entitlement to a 
compensable initial disability evaluation 
for hearing loss, with due consideration 
given to any evidence received since the 
time of issuance of the most recent 
supplemental statement of the case in 
September 2003.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


